It will be seen that the terms for holding District Court in Bexar County (where all the parties resided) bring this case within the terms of the opinion in Maddox v. Lewis, 12 Texas Civ. App. 424[12 Tex. Civ. App. 424].
Boone testified that the only time Smith ever paid interest before it was due was by the payment on June 8, 1901, for the quarter which ran until August 2, 1901. As to Smith having previously paid other installments before they became due and extension then made, this was disposed of by the above denial of Boone, if accepted as true. The payment of interest before the expiration of the quarter on June 8, 1901, is conceded. Boone's version of the transaction shows that nothing was said, and no agreement made, about an extension.
As the matter stood on June 8th, a current quarter's interest was not yet due. At that time Smith was unable to pay the note, and for that matter was unable to pay it at the end of the quarter. Boone was not in a position to enforce payment by that time, as no court was open to him until after the quarter. The note was as good as extended by force of these circumstances. Both knew that it would not be paid during that quarter. If under these circumstances Boone received the interest before the end of the quarter, the surety ought not to be held discharged by that fact alone, unless it be made to appear that in consideration of the advance interest Boone contracted to extend the note to the end of the quarter.
The motion is overruled.
Overruled.
Writ of error refused. *Page 626